
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.80



EXECUTIVE EMPLOYMENT AGREEMENT


        This Executive Employment Agreement ("Agreement") is made effective as
of May 11 ("Effective Date"), by and between Peregrine Systems, Inc., a Delaware
corporation ("Company") and Donald Boyce ("Executive").

        The parties agree as follows:

        1.    Employment.    Company hereby employs Executive, and Executive
hereby accepts such employment, upon the terms and conditions set forth herein.

        2.    Duties.    

        2.1    Position.    Executive is employed as Senior Vice President,
Professional Services, and shall have the duties and responsibilities assigned
by Company's Chief Executive Officer as may be reasonably assigned from time to
time. Executive shall perform faithfully and diligently all duties assigned to
Executive. Company reserves the right to modify Executive's position and duties
at any time in its sole and absolute discretion.

        2.2    Best Efforts/Full-time.    Executive will expend Executive's best
efforts on behalf of Company, and will abide by all policies and decisions made
by Company, as well as all applicable federal, state and local laws, regulations
or ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote Executive's full business time and efforts to the
performance of Executive's assigned duties for Company, unless Executive
notifies the Chief Executive Officer in advance of Executive's intent to engage
in other paid work and receives the Chief Executive Officer's express written
consent to do so.

        2.3    Work Location.    Executive's principal place of work shall be
located in Alpharetta, Georgia, or such other location as the parties may agree
upon from time to time.

        3.    At-Will Employment Relationship.    Executive's employment with
Company is at-will and not for any specified period and may be terminated at any
time, for any reason, with or without Cause, by either Executive or Company,
subject to section 7 below and its subparts. No representative of Company, other
than the Chief Executive Officer or the Board of Directors, has the authority to
alter the at-will employment relationship. Any change to the at-will employment
relationship must be by specific, written agreement signed by Executive and
Company's Chief Executive Officer. Nothing in this Agreement is intended to or
should be construed to contradict, modify or alter this at-will relationship.

        4.    Compensation.    

        4.1    Base Salary.    As compensation for Executive's performance of
Executive's duties hereunder, Company shall pay to Executive an initial Base
Salary of $235,000 per year, payable in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and payroll deductions.
Payment at the Base Salary rate shall be made retroactive to April 1, 2005.

        4.2    Incentive Compensation.    Executive will be eligible to receive
incentive compensation, the terms, amount and payment of which shall be
determined by Company in its sole and absolute discretion.

        4.3    Performance and Salary Review.    Company will periodically
review Executive's performance on no less than an annual basis. Adjustments to
salary or other compensation, if any, will be made by the Company in its sole
and absolute discretion.

        5.    Customary Fringe Benefits.    Executive will be eligible for all
customary and usual fringe benefits generally available to executives of Company
subject to the terms and conditions of Company's benefit plan documents. Company
reserves the right to change or eliminate any of the fringe benefits on a
prospective basis, at any time, effective upon notice to Executive.

--------------------------------------------------------------------------------



        6.    Business Expenses.    Executive will be reimbursed for all
reasonable, out-of-pocket business expenses incurred in the performance of
Executive's duties on behalf of Company. To obtain reimbursement, expenses must
be submitted promptly with appropriate supporting documentation in accordance
with Company's policies.

        7.    Termination of Executive's Employment.    

        7.1    Termination for Cause by Company.    Although Company anticipates
a mutually rewarding employment relationship with Executive, Company may
terminate Executive's employment immediately at any time for Cause. For purposes
of this Agreement, "Cause" is defined as: (a) acts or omissions constituting
gross negligence or willful misconduct relating to the business of the Company;
(b) repeated and continued failure to perform the duties and responsibilities of
the Executive's position (other than as a result of a disability) after having a
reasonable opportunity to cure such failure following notice; (c) failure to
perform the essential functions of Executive's position, with or without
reasonable accommodation, due to disability; (d) breach of the Company's
Invention and Non-Disclosure and Arbitration Agreement; (e) violation of the
Company's Code of Conduct; (f) conviction or entry of a plea of guilty or nolo
contendere for fraud, misappropriation, embezzlement, or any crime of moral
turpitude if such crime caused harm to the business and affairs of the Company
in the reasonable determination of the Company; (g) any material violation of
any federal or state securities law or any SEC or stock exchange rule or
regulation with respect to the Company; or (h) conviction or entry of a plea of
guilty or nolo contendere of any felony. In the event Executive's employment is
terminated in accordance with this subsection, all other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished. Executive will not be entitled to receive the Severance
Payment described in subsection 7.5 below.

        7.2    Termination Without Cause by Company.    Executive's employment
is at-will and Company can terminate the employment relationship at any time
without Cause.

        7.3    Voluntary Resignation by Executive.    Executive may voluntarily
resign Executive's position with Company, at any time on sixty (60) days'
advance written notice. In the event of Executive's voluntary resignation,
Executive will be entitled to receive the Base Salary and employee benefits for
the 60-day notice period. At the conclusion of the 60-day period, all other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. In addition, Executive
will not be entitled to receive the Severance Payment described in subsection
7.5 below. Company reserves the right to relieve Executive of Executive's duties
during the 60-day notice period in which case Executive will continue to receive
salary and benefits as if Executive were actively working.

        7.4    Termination By Executive For Good Reason.    Executive may
terminate Executive's employment upon thirty (30) days' advance written notice
for Good Reason. "Good Reason" is defined as: (a) a relocation of Executive's
principal place of employment of more than 50 miles without consent of
Executive; (b) a material diminution of Executive's duties or responsibilities;
provided that a mere change in the Executive's title or reporting relationships
will not be Good Reason; or (c) a material reduction in Executive's compensation
(other than equity-based compensation) or employee benefits other than as part
of a general reduction in compensation or benefits of all similarly situated
Company executives.

        7.5    Severance.    In the event of a termination pursuant to
Section 7.2 (Termination without Cause by Company) or Section 7.4 (Termination
by Executive for Good Reason) Executive will be entitled to receive a "Severance
Payment" equivalent to the sum of (i) twelve months of Executive's Base Salary
then in effect on the date of termination plus (ii) Executive's target annual
bonus under the MICP or successor plan, payable in accordance with Company's
regular payroll cycle, provided that Executive: (a) complies with all surviving
provisions of this Agreement as

2

--------------------------------------------------------------------------------






specified in subsection 13.8 below; (b) executes a full general release
acceptable to Company, releasing all claims, known or unknown, that Executive
may have against Company arising out of or any way related to Executive's
employment or termination of employment with Company; and (c) agrees with
respect to a termination without Cause, to provide transition assistance to
Company, without further compensation, for three months following the
termination of the employment. In addition to the Severance Payment, Company
shall pay for Executive's COBRA coverage during the payout period of the
Severance Payment. All other Company obligations to Executive will be
automatically terminated and completely extinguished, other than obligations
under stock option agreements as set forth in Section 8.2 below and any
indemnification obligations arising under applicable law or a written
indemnification agreement between Company and Executive ("Indemnification
Obligations").

        8.    No Other Agreements.    

        8.1    No Prior Agreements Relating to Terms of Employment and
Severance.    Executive and Company wish to replace and invalidate any
previously agreed upon terms of employment or severance obligations, including
without limitation that certain Change of Control Agreement, dated October 18,
2004, (except for the Invention and Non-Disclosure and Arbitration Agreement),
and set forth in this Agreement all of Company's obligations to Executive
concerning the terms of Executive's employment and severance. By signing this
Agreement, Executive agrees that any prior letters, memoranda, emails, or any
other agreements, whether written or verbal, relating to the terms of
Executive's employment and Executive's severance are invalid and superseded by
this Agreement.

        8.2    Inapplicability to Option Grants and Indemnification
Obligations.    This Agreement does not incorporate, supersede, or in any way
affect stock option grants between Company and Executive or any Indemnification
Obligations, which are governed by separate documents.

        9.    No Conflict of Interest.    During the term of Executive's
employment with Company and during any period Executive is receiving payments
from Company pursuant to this Agreement, Executive must not engage in any work,
paid or unpaid, that creates an actual or potential conflict of interest with
Company. Such work shall include, but is not limited to, directly or indirectly
competing with Company in any way, or acting as an officer, director, employee,
consultant, stockholder, volunteer, lender, or agent of any business enterprise
of the same nature as, or which is in direct competition with, the business in
which Company is now engaged or in which Company becomes engaged during the term
of Executive's employment with Company, as may be determined by the Board of
Directors in its sole discretion. If the Board of Directors believes such a
conflict exists during the term of Executive's employment with Company, the
Board of Directors may ask Executive to choose to discontinue the other work or
resign employment with Company. If the Board of Directors believes such a
conflict exists during any post-employment period in which Executive is
receiving severance payments pursuant to this Agreement, the Board of Directors
may ask Executive to choose to discontinue the other work or not receive the
remaining severance payments. In addition, Executive agrees not to refer any
client or potential client of Company to competitors of Company, without
obtaining Company's prior written consent, during the term of Executive's
employment and during any period in which Executive is receiving payments from
Company pursuant to this Agreement.

        10.    Confidentiality and Proprietary Rights.    Executive agrees to
read, sign and abide by Company's Invention and Non-Disclosure and Arbitration
Agreement, which is provided with this Agreement and incorporated herein by
reference. Executive further agrees that the terms of this Agreement are
confidential, and that such terms are not to be disclosed to anyone, including
other Company employees and Company executives, but excluding the Company's
Chief Executive Officer, the Company's Senior Vice President, Human Resources,
Chief Financial Officer, and any member of the Company's Audit or Compensation
Committees.

3

--------------------------------------------------------------------------------




        11.    Nonsolicitation.    Executive understands and agrees that certain
information regarding Company's employees and customers and any information
regarding Company employees and/or customers is confidential and constitutes
trade secrets

        11.1    Nonsolicitation of Customers or Prospects.    Executive agrees
that during the term of Executive's employment with Company and for a period of
one (1) year after the termination of such employment, Executive will not,
either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage Company's relationship with any of its
customers or customer prospects.

        11.2    Nonsolicitation of Company's Employees.    Executive agrees that
during the term of Executive's employment with Company and for a period of one
(1) year after the termination of such employment, Executive will not, either
directly or indirectly, separately or in association with others, solicit,
encourage or attempt to hire any of Company's employees or causing others to
solicit or encourage any of Company's employees to discontinue their employment
with Company.

        12.    Injunctive Relief.    Executive acknowledges that Executive's
breach of the covenants contained in sections 9-11 (collectively "Covenants")
would cause irreparable injury to Company and agrees that in the event of any
such breach, Company shall be entitled to seek from the arbitrator (or, where
there is no provision for arbitration, from a court) temporary, preliminary and
permanent injunctive relief without the necessity of proving actual damages or
posting any bond or other security.

        13.    General Provisions.    

        13.1    Successors and Assigns.    The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company. Executive shall not be entitled to assign any
of Executive's rights or obligations under this Agreement.

        13.2    Waiver.    Either party's failure to enforce any provision of
this Agreement shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Agreement.

        13.3    Attorneys' Fees.    Each side will bear its own attorneys' fees
in any dispute unless a statutory section at issue, if any, authorizes the award
of attorneys' fees to the prevailing party.

        13.4    Severability.    In the event any provision of this Agreement is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

        13.5    Interpretation; Construction.    The headings set forth in this
Agreement are for convenience only and shall not be used in interpreting this
Agreement. Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

        13.6    Governing Law.    This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
California. Each party consents to the jurisdiction and venue of the state or
federal courts in San Diego, California, if applicable, in any action, suit, or
proceeding arising out of or relating to this Agreement.

4

--------------------------------------------------------------------------------






        13.7    Notices.    Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (a) by personal delivery when delivered personally; (b) by
overnight courier upon written verification of receipt; (c) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to the addresses set forth
below, or such other address as either party may specify in writing.

        13.8    Survival.    Sections 9 ("No Conflict of Interest"), 10
("Confidentiality and Proprietary Rights"), 11 ("Nonsolicitation"), 12
("Injunctive Relief"), 13 ("General Provisions") and 14 ("Entire Agreement") of
this Agreement shall survive Executive's termination of employment from the
Company.

        14.    Entire Agreement.    This Agreement, including the Invention and
Non-Disclosure and Arbitration Agreement and other documents incorporated herein
by reference constitutes the entire agreement between the parties relating to
this subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.

        THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND
FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE
PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

    DONALD BOYCE
Dated:
 
    

--------------------------------------------------------------------------------

      12600 Deerfield Parkway
ALPHARETTA, GA 30004
 
 
PEREGRINE SYSTEMS, INC.
Dated:
 
By:
       

--------------------------------------------------------------------------------

John Mutch
Peregrine Systems, Inc.
Chief Executive Officer
3611 Valley Centre Drive
San Diego, CA 92130

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.80



EXECUTIVE EMPLOYMENT AGREEMENT
